                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DENISE GONZALEZ,

             Plaintiff,

v.                                                           CV No. 18-858 WJ/CG

MRC GLOBAL, INC.,

             Defendant.

                     ORDER ADOPTING JOINT STATUS REPORT
                       AND PROVISIONAL DISCOVERY PLAN

     THIS MATTER came before the Court on a Rule 16 initial scheduling conference.

Following a review of the parties’ Joint Status Report and Provisional Discovery Plan,

(Doc. 8), filed October 4, 2018. The Court adopts the Joint Status Report and

Provisional Discovery Plan as modified by the dates designated in the Court’s

Scheduling Order, (Doc. 11).



                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
